Supplement dated May 23, 2011 to Prospectuses dated May 1, 2011 for Protective Access XL Protective Rewards Elite Protective Rewards II Protective Values Protective Values Advantage And Prospectus dated May 1, 2010 for Protective Values Access Issued By Protective Life Insurance Company Protective Variable Annuity Separate Account Prospectuses dated May 1, 2011 for Protective Access XL NY Protective Rewards Elite NY Protective Rewards II NY Issued By Protective Life and Annuity Insurance Company Variable Annuity Account A of Protective Life This Supplement amends certain information in your variable annuity prospectus. Please read this Supplement carefully and keep it with your Prospectus for future reference. For purposes of the Allocation by Investment Category guidelines applicable to the Guaranteed Lifetime Withdrawal Benefits offered under your Contract, we have reclassified the MFS Growth Sub-account from a Category 3 Sub-account to a Category 2 Sub-Account, effective June 1, 2011.Accordingly, the list of Categories and Sub-accounts in the section of your Prospectus titled “Allocation Guidelines and Restrictions for Guaranteed Lifetime Withdrawal Benefits” is amended to reflect this reclassification.
